Citation Nr: 9912932	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability (other than service-connected residual scarring of 
the right knee). 

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection fore a bilateral 
shoulder disability. 

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
The development requested by the Board in the December 1995 
has been substantially accomplished, and this case is now 
ready for appellate review. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's active service included combat duty during 
the Vietnam War. 

3.  There is no competent evidence of record showing an 
etiologic relationship between a current chronic 
musculoskeletal disability involving the knees or shoulders 
and an in-service event, symptomatology or pathology. 

4.  Post-traumatic stress disorder is currently manifested 
by, among other symptomatology, nightmares, flashbacks, a 
disturbed sleep pattern and frustration. 

5.  Considerable industrial impairment due to post-traumatic 
stress disorder is not shown, nor is it shown that post-
traumatic stress disorder results in difficulty in 
establishing and maintaining effective work and social 
relationships due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  

6.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture so as to warrant 
consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  It is not shown that there is current chronic 
musculoskeletal disability involving the knees or shoulders 
that is etiologically related to service, and arthritis 
cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).

2.  The criteria for a rating in excess of 30 percent for 
disability due to post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.132, Diagnostic Codes (hereinafter DC) 9400 
(1996); 61 Fed. Reg. 52692-52702 (Oct. 8, 1996), (codified at 
38 C.F.R. §§ 4.125-4.130, DC 9400 (1998)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
Board notes that the RO, as directed by the Board in its 
December 1995 remand, afforded the veteran VA psychiatric and 
orthopedic examinations and conducted efforts to obtain in-
service and post-service evidence to support the veteran's 
assertions that he incurred knee and shoulder disabilities as 
a result of repeatedly jumping from helicopters during combat 
duty in Vietnam. 
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
  

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to be have been 
incurred in or aggravated during combat with the enemy 
satisfactory lay or other evidence of service incurrence or 
aggravation of the alleged disease or injury.  38 U.S.C.A. 
§ 1154(b).  However, 38 U.S.C.A. § 1154(b) does not establish 
service connection for a combat veteran; it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  A combat veteran 
must still present medical evidence tending to show a current 
disability and a nexus between that disability and service in 
order to establish service connection.  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999); Gregory v. Brown, 
8 Vet. App. 563 (1996).  

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  Documents on file 
indicate that the veteran's active service included duty in 
combat during the Vietnam War.  The veteran's service medical 
records, in pertinent part, include a reference in May 1969 
to the veteran experiencing knee pain since a 1966 a 
helicopter crash.  X-rays and a physical examination of the 
knees conducted at that time showed no significant 
disability.  The April 1969 separation examination showed a 
small scar in the popliteal area of the right knee and 
multiple scars on the back and neck.  A Report of Medical 
History completed at that time reflected a right knee injury, 
to include a laceration of the popliteal area, apparently 
sustained in an October 1966 helicopter crash.  It was 
indicated at that time that the veteran had occasional pain 
in both knees.  There is no reference to treatment for or 
complaints of a shoulder disability during service. 

Following separation from service, the veteran filed claims 
for service connection in September 1969 and March 1971 for, 
in pertinent part, injuries to the legs incurred in 1966.  
The first VA examination conducted after separation from 
service in October 1971 showed a well-healed scar in the 
right popliteal area, but an otherwise negative examination 
of the knees.  No shoulder disabilities were described or 
shown at that time.  

No further pertinent evidence is record until February 1993, 
at which time the veteran was afforded a VA examination.  At 
this examination, the veteran stated that his duties in 
Vietnam included jumping from helicopters while carrying 100 
pound packs, and that he injured his knees as a result.  He 
also, in pertinent part, described pain in both shoulders.  
The physical examination of the shoulders and knees showed no 
evident swelling, deformity, subluxation, loose union or 
nonunion.  X-rays of the shoulders and knees were negative.  
Range of motion studies showed slight limitation of flexion 
in the knees and complete rotary motion of the shoulders with 
obvious pain.  The diagnoses in pertinent part were old 
traumatic arthritis in both knees and probable osteoarthritis 
of both shoulders. 

At an August 1993 hearing, the veteran submitted testimony 
repeating his contentions with regard to in-service duty that 
included jumping from helicopters.  He testified that having 
to jump from helicopters with heavy packs during service 
resulted in knee and shoulder disabilities that are currently 
disabling.  The veteran gave a similar history at a June 1997 
VA examination, and described pain in the shoulders and 
knees, "locking" in the knees and difficulty in arising 
from a squatting position due to knee pain.  The examination 
of the shoulders and knees revealed no deformity, swelling, 
subluxation, instability, tenderness or edema.  Slight 
limitation of flexion was shown in the knees, and range of 
motion studies of the shoulders showed slight limitation of 
motion.  It was indicated that X-rays of the knees and 
shoulders were negative.  The diagnoses were chronic pain in 
both shoulders with moderately decreased range of motion of 
uncertain etiology and chronic pain in both knees of 
uncertain etiology.  In answering the question posed by the 
Board in the December 1995 remand with respect to the 
relationship between a current musculoskeletal disability in 
the knees or shoulders and service, the physician who 
conducted this examination stated he was unable to determine 
whether there was any such relationship.   

Applying the pertinent legal criteria to the facts summarized 
above, while the Board has considered the principles with 
regard to "combat veterans" codified at 38 U.S.C.A. 
§ 1154(b), and recognizes that the absence of any in-service 
clinical evidence describing treatment for chronic knee or 
shoulder disabilities may be the byproduct of the veteran's 
combat service, competent medical evidence linking a current 
musculoskeletal shoulder or knee disability to service must 
still be presented in order for service connection to be 
granted for these disabilities.  See Clyburn, 97-1321, (U.S. 
Vet. App. April 2, 1999); Gregory, 8 Vet. App. at 563 (1996).  
In the instant case, the only "evidence" of record showing 
a link between a current musculoskeletal disability in the 
knees or shoulders and service is represented by the 
statements and testimony submitted by and on behalf of the 
veteran.  However, absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . .are not 
probative."  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992). 

As noted above, the medical opinion provided by the VA 
physician who examined the veteran in June 1997 did not 
establish an etiologic relationship between the knee and 
shoulder disabilities shown at that time and service.  To the 
extent that this opinion may be viewed in some sense as being 
"incomplete" in that it did not contain a definitive 
explanation of the etiologic origin for the disabilities at 
issue, the Board notes that despite exhaustive development 
conducted by the RO, there has been no objective evidence 
submitted by the veteran or any other party tending to show 
the required nexus between service and a musculoskeletal 
disability involving the shoulders or knees.  In this regard, 
the Board notes that the duty to assist is not a "one way 
street," and that when, as in the instant case, it is the 
veteran that has the "information that is essential in 
obtaining the putative evidence," the veteran cannot 
"passively wait" for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  

The veteran was informed by way of the discussion in the 
December 1995 remand and correspondence thereafter from the 
RO of the necessity of providing medical evidence to support 
his contentions.  No such evidence has been provided, and in 
light of the fact that the April 1969 separation examination 
and October 1971 VA examination demonstrated no chronic knee 
or shoulder pathology, it would not be reasonable to conclude 
that the shoulder and knee disabilities first shown over 
twenty years from service in February 1993 were etiologically 
related to service.  Moreover, given the pertinent facts as 
outlined above, the Board concludes that the additional delay 
in the adjudication of the veteran's case which would result 
from a remand to obtain further evidence or medical opinions 
would not be justified.  

In short, as the "negative" evidence outweighs the 
"positive" evidence, the Board concludes that the claims 
for service connection for musculoskeletal disability in the 
knees and shoulders must be denied.  Gilbert, 1 Vet. App. at 
49.  

II.  Entitlement to an Increased Rating 
for Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Definite impairment of social and industrial adaptability due 
to post-traumatic stress disorder warrants a 30 percent 
disability rating.  Considerable impairment of social and 
industrial adaptability due to post-traumatic stress disorder 
warrants a 50 percent disability rating.  38 C.F.R. § 4.132, 
DC 9400 (1996).  These are the "old" criteria.  As set 
forth below, during the pendency of the appeal, rating 
criteria for psychiatric disorders were changed.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).

Regulations affecting the rating of psychiatric disabilities, 
as amended during the pendency of the veteran's appeal, 
codified at 61 Fed. Reg. 52692-52702 (Oct. 8, 1996) and 
38 C.F.R. §§ 4.125-4.130 (1998) provide, in pertinent part, 
as follows: 

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9400 (1998).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder  as: flattened affect; circumstantial,   
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9400 (1997).  These are the "new" 
criteria.  Consideration of the application of both criteria 
follows.

Turning to a summary of the relevant evidence and 
adjudicative history, service connection for post-traumatic 
stress disorder was established by an April 1993 rating 
decision and a noncompensable rating was assigned.  Evidence 
considered by the RO in assigning this rating included the 
report from a January 1993 VA fee basis examination 
describing symptoms of post-traumatic stress disorder such as 
an exaggerated startle response, flashbacks, irritability, 
nightmares, and avoidance of people.  Upon examination at 
that time, the veteran's speech was normal but his mood was 
anxious and his affect was inappropriate.  No other 
significant psychiatric deficits were demonstrated, and it 
was indicated the veteran's condition was likely to approve 
with proper treatment. 

The rating for post-traumatic stress disorder was increased 
to 30 percent by a September 1993 rating decision.  This 
rating was based in large part on a July 1993 report 
completed by the psychiatrist who examined the veteran in 
January 1993.  This psychiatrist indicated in this report 
that he felt the veteran's psychiatric impairment was more 
severe than was demonstrated on the report from the January 
1993 examination, and noted that the veteran's psychiatric 
disability prevented him from being able to support his 
family as a musician or teacher.  He also stated that the 
veteran's post-traumatic stress disorder had "taken away 
most of the things that we normally expect to enjoy in our 
lives."  

Also considered by the RO in the September 1993 rating 
decision was an August 1993 statement submitted by a private 
"general internist" who indicated that he had treated the 
veteran since 1991.  This physician reported that he noticed 
that the veteran experienced a worsening in his anxiety 
beginning with the Gulf War, and that he was taking Xanax for 
his anxiety.  He also indicated that he noticed that the 
veteran was on the verge of a "nervous breakdown" at one 
point. 

The most recent pertinent evidence, which is the most 
probative evidence to consider in determining the proper 
disability rating to be assigned for the post-traumatic 
stress disorder under the holding in Francisco v. Brown, 7 
Vet. App. 55 (1994), is contained in the reports from a VA 
psychiatric examination conducted in June 1997 and a VA 
social and industrial survey completed in August 1997.  At 
the June 1997 examination, the veteran reported symptoms 
similar to those described at the time of the January 1993 
examination.  Pertinent findings from the June 1997 VA 
examination included a normal thought content, but it was 
noted that the veteran exhibited a guarded and suspicious 
affect throughout the examination.  Insight and judgment were 
fairly intact, but the veteran reported his mood as being 
"unhappy."  His affect was irritable and guarded, but the 
veteran was alert, oriented to all three spheres, and 
cognitively intact.  The post-traumatic stress disorder was 
listed on Axis I as "moderate" in severity, and the 
examiner assessed the veteran's Global Assessment of 
Functioning Score as "around" 65, which corresponds with 
more than "mild" but less than "moderate" impairment of 
social and occupational functioning. 

The August 1997 VA social and industrial survey indicated the 
veteran had few friends but that he was employed by the state 
of Alabama as a "record reviewer for Medicaid."  It was 
also indicated that he veteran was a participant in a post-
traumatic stress disorder support group.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the criteria for a rating in 
excess of 30 percent for disability due to post-traumatic 
stress disorder are not met under the "old," or pre-October 
1996 criteria for rating psychiatric disability or "new," 
post October 1996 rating criteria.  The "considerable 
impairment of social and industrial adaptability" required 
for a 50 percent rating under the "old" criteria is not 
shown given such recent evidence as the March 1996 VA social 
and industrial survey showing that the veteran is employed by 
the state of Alabama and the most recent GAF score reflective 
of less than "moderate" impairment of social and 
occupational functioning.  A finding of "considerable 
impairment of social and industrial adaptability" would also 
not be consistent with the findings from the June 1997 VA 
psychiatric examination which, as described above, did not 
show significant objective findings of psychiatric 
disability.  The Board also concludes that a rating in excess 
of 30 percent for disability due to post-traumatic stress 
disorder is also not warranted with application of the 
"new" criteria, as the recent VA social and industrial 
survey and psychiatric examination reports discussed above do 
not show that there is reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; impairment of short and 
long-term memory; or impairment of judgment or abstract 
thinking.   

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions and oral testimony submitted by and on behalf of 
the veteran at the August 1993 hearing asserting that 
entitlement to a higher disability rating for post-traumatic 
stress disorder is warranted.  However, the Board finds the 
probative weight of this subjective evidence to be overcome 
by that of the more recent objective "negative" evidence as 
described above.  Francisco, 7 Vet. App. at 55 (1994); 
Espiritu,  2 Vet.App. at 492, 495 (1992).  Also considered by 
the Board were the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the veteran's service-connected post-
traumatic stress disorder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
attention is again directed to that portion of the August 
1997 VA social and industrial survey which indicated the 
veteran is gainfully employed.  

The Board has also reviewed the claim for a rating in excess 
of 30 percent mindful of the guidance of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
30 percent rating since the grant of service connection.  The 
Board, on review concurs with that rating.  The logic set 
forth above, in determining that a rating higher than the 
current 30 percent is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 30 percent 
is not warranted for any of the time period in question.


ORDER

Entitlement to service connection for a right knee disability 
(other than service-connected residual scarring of the right 
knee) is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a bilateral shoulder 
disability is denied.  

Entitlement to rating in excess of 30 percent for post-
traumatic stress disorder is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

